                                             Case 2:20-ap-01583-ER       Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43           Desc
                                                                         Main Document    Page 1 of 15



                                        1     SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                        2     TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                        3     NICHOLAS A. KOFFROTH (Bar No. 287854)
                                              nick.koffroth@dentons.com
                                        4     DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                        5     Los Angeles, California 90017-5704
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                        6
                                              JOSEPH L. STEINFELD, JR.
                                        7     jsteinfeld@askllp.com
                                              BRIGETTE MCGRATH
                                        8
                                              bmcgrath@askllp.com
                                        9     ASK LLP, 2600 Eagan Woods Drive
                                              Suite 400, St. Paul, MN 55121
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10    Tel: (651) 406-9665 / Fax: (651) 406-9676
                                        11    Counsel to Chapter 11 Debtors and
         DENTONS US LLP

            (213) 623-9300




                                              Debtors In Possession
                                        12

                                        13                              UNITED STATES BANKRUPTCY COURT

                                        14                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                        15    In re                                                  Lead Case No. 2:18-bk-20151-ER
                                        16    VERITY HEALTH SYSTEM OF                                Jointly administered with:
                                              CALIFORNIA, INC., et al.,                              Case No. 2:18-bk-20162-ER;
                                        17                                                           Case No. 2:18-bk-20163-ER;
                                                     Debtors and Debtors In Possession.              Case No. 2:18-bk-20164-ER;
                                        18                                                           Case No. 2:18-bk-20165-ER;
                                                  Affects All Debtors                                Case No. 2:18-bk-20167-ER;
                                        19        Affects Verity Health System of California, Inc.   Case No. 2:18-bk-20168-ER;
                                                  Affects O’Connor Hospital                          Case No. 2:18-bk-20169-ER;
                                        20                                                           Case No. 2:18-bk-20171-ER;
                                                  Affects Saint Louise Regional Hospital
                                                  Affects St. Francis Medical Center                 Case No. 2:18-bk-20172-ER;
                                        21                                                           Case No. 2:18-bk-20173-ER;
                                                  Affects St. Vincent Medical Center                 Case No. 2:18-bk-20175-ER;
                                        22        Affects Seton Medical Center                       Case No. 2:18-bk-20176-ER;
                                                  Affects O’Connor Hospital Foundation               Case No. 2:18-bk-20178-ER;
                                        23        Affects Saint Louise Regional Hospital             Case No. 2:18-bk-20179-ER;
                                                  Foundation                                         Case No. 2:18-bk-20180-ER;
                                        24                                                           Case No. 2:18-bk-20181-ER;
                                                  Affects St. Francis Medical Center of Lynwood
                                        25        Foundation                                         Chapter 11 Cases
                                                  Affects St. Vincent Foundation
                                        26        Affects St. Vincent Dialysis Center, Inc.          Hon. Ernest M. Robles
                                                  Affects Seton Medical Center Foundation
                                        27        Affects Verity Business Services                   Adversary No. ___________.
                                                  Affects Verity Medical Foundation
                                        28

                                                                                               -1-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                   Desc
                                                                            Main Document    Page 2 of 15



                                        1          Affects Verity Holdings, LLC                           COMPLAINT TO AVOID AND
                                                   Affects De Paul Ventures, LLC                          RECOVER TRANSFERS PURSUANT
                                        2          Affects De Paul Ventures - San Jose Dialysis,          TO 11 U.S.C. §§ 547, 549, AND 550 AND
                                                                                                          TO DISALLOW CLAIMS PURSUANT
                                        3          LLC                                                    TO 11 U.S.C. § 502
                                        4             Debtors and Debtors In Possession.
                                              St. Francis Medical Center, St. Vincent Medical
                                        5     Center, Seton Medical Center, and Saint Louise
                                        6     Regional Hospital,

                                        7                     Plaintiffs,

                                        8     v.

                                        9     Philips Healthcare Informatics, Inc. dba Philips
                                              Healthcare,
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10
                                                              Defendant.
                                        11
         DENTONS US LLP

            (213) 623-9300




                                        12           St. Francis Medical Center, St. Vincent Medical Center, Seton Medical Center, and Saint Louise
                                        13   Regional Hospital (collectively, the “Plaintiffs”), four of the debtors in the above-captioned chapter 11
                                        14   case (each a “Debtor” and, collectively, the “Debtors”), files this complaint (the “Complaint”) to avoid
                                        15   and recover preferential transfers against Philips Healthcare Informatics, Inc. dba Philips Healthcare
                                        16   (the “Defendant”) and to disallow any claims held by Defendant. In support of this Complaint, Plaintiffs
                                        17   allege upon information and belief that:
                                        18                                         JURISDICTION AND VENUE
                                        19           1.      This court has subject matter jurisdiction over this adversary proceeding, which arises
                                        20   under title 11, arises in, and relates to a case under title 11, in the United States Bankruptcy Court for
                                        21   the Central District of California (the “Court”), captioned In re Verity Health System of California, Inc.,
                                        22   et al.,, Case No. 2:18-bk-20151-ER, pursuant to 28 U.S.C. §§ 157 and 1334(b).
                                        23           2.      The statutory and legal predicates for the relief sought herein are sections 502, 547, 549,
                                        24   and 550 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)1 and Rules 3007
                                        25   and 7001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
                                        26

                                        27
                                             1All references to “§” herein are to sections of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. unless otherwise
                                        28   noted.

                                                                                                    -2-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43               Desc
                                                                            Main Document    Page 3 of 15



                                        1              3.      This adversary proceeding is a “core” proceeding to be heard and determined by the

                                        2    Court pursuant to 28 U.S.C. § 157(b)(2). Plaintiffs consent to entry of final orders and judgment by the

                                        3    Court.
                                                       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                                        4

                                        5                                                   THE PARTIES
                                        6              5.      As more fully discussed in the Declaration Of Richard G. Adcock In Support Of First-
                                        7    Day Motions,2 on the Petition Date (defined below), the Debtors operated as a nonprofit health care
                                        8    system in the state of California.
                                        9              6.      Pursuant to §§ 547, 549, 550, 1106, and 1107, Plaintiffs are authorized and have standing
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10   to pursue this avoidance action.
                                        11             7.      Upon information and belief, Defendant was, at all relevant times, a vendor or creditor
         DENTONS US LLP

            (213) 623-9300




                                        12   that provided goods and/or services to or for the Debtors. Upon further information and belief, at all
                                        13   relevant times, Defendant’s principal place of business is located at 4100 East Third Avenue, Suite 101,
                                        14   Foster City, California 94404.
                                        15                                        PROCEDURAL BACKGROUND
                                        16             8.      On August 31, 2018 (the “Petition Date”), each of the Debtors filed a voluntary petition
                                        17   for relief under the Bankruptcy Code. The Debtors’ chapter 11 cases (the “Debtors’ Cases”) are being
                                        18   jointly administered. Since the commencement of the Debtors’ Cases, the Debtors have been operating
                                        19   their businesses as debtors in possession pursuant to §§ 1107 and 1108.
                                        20             9.      On September 17, 2018, the Office of the United States Trustee appointed an Official
                                        21   Committee of Unsecured Creditors in the Debtors’ Cases. See Docket No. 197.
                                        22             10.     On August 14, 2020, the Court entered the Order Confirming Modified Second Amended
                                        23   Joint Chapter 11 Plan of Liquidation (Dated July 2, 2020) of the Debtors, the Prepetition Secured
                                        24   Creditors, and the Committee. See Docket No. 5504.
                                        25

                                        26

                                        27

                                        28   2   [Docket No. 8].

                                                                                                  -3-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER         Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                  Desc
                                                                           Main Document    Page 4 of 15



                                        1                                          FACTUAL BACKGROUND
                                                     11.     Prior to the Petition Date, the Debtors maintained business relationships with various
                                        2

                                        3    business entities, through which the Debtors regularly purchased, sold, received, and/or delivered goods

                                        4    and services.

                                        5            12.     As a part of a hospital system, the Debtors regularly purchased goods from various
                                        6
                                             entities including vendors, creditors, suppliers and distributors. The Debtors also regularly paid for
                                        7
                                             services used to facilitate its business.
                                        8
                                                     13.     The Debtors’ financial difficulties that led to the decision to file petitions for bankruptcy
                                        9
601 SOUTH FIGUEROA STREET, SUITE 2500




                                             are attributable to a combination of factors, all of which placed significant stress on the Debtors’
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10

                                        11   liquidity position in the months leading up to the Petition Date. These factors included, among other
         DENTONS US LLP

            (213) 623-9300




                                        12   things: (i) the legacy burden of more than a billion dollars of bond debt and unfunded pension liabilities,
                                        13   (ii) an inability to renegotiate collective bargaining agreements or payor contracts, (iii) the continuing
                                        14
                                             need for significant capital expenditures for seismic obligations and gaining infrastructure, (iv) and the
                                        15
                                             general headwinds facing the hospital industry.
                                        16
                                                     14.     As of the Petition Date, the Debtors utilized and maintained a cash management system
                                        17

                                        18   (the “Cash Management System”) for the collection, concentration, management, and disbursement of

                                        19   funds in their business.3 As of the Petition Date, the Cash Management System consisted of lock box

                                        20   accounts, gross revenue accounts, operating accounts, payroll accounts, and other accounts. [See
                                        21   Docket No. 23].
                                        22
                                                     15.     Among these bank accounts, the Debtors made disbursements to vendors from accounts
                                        23
                                             ending 6389, 6365, 6384, 6407, 6421, 6426, 6402, 6440, 1597 at Bank of America, N.A. and account
                                        24
                                             ending 9996 at Wells Fargo Bank, N.A. (the “Disbursement Accounts”).
                                        25

                                        26
                                             3See Emergency Motion of Debtors for Authority to: (1) Continue Using Existing Cash Management System,
                                        27   Bank Accounts and Business Forms; (2) Implement Changes to the Cash Management System in the Ordinary
                                             Course of Business; (3) Continue Intercompany Transactions; (4) Provide Administrative Expense Priority for
                                        28   PostPetition Intercompany Claims; and (5) Obtain Related Relief [Docket No. 23].

                                                                                                  -4-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER         Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                  Desc
                                                                           Main Document    Page 5 of 15



                                        1            16.     During the ninety (90) days before and including the Petition Date, that is between June
                                        2    2, 2018 and August 31, 2018 (the “Preference Period”), the Debtors continued to operate their business,
                                        3
                                             including the transfer of money, either by checks, cashier checks, wire transfers, ACH transfers, direct
                                        4
                                             deposits or otherwise to various entities.
                                        5
                                                     17.     Upon information and belief, during the course of their relationship, the Defendant and
                                        6

                                        7    Debtors entered into agreements for the purchase of goods and/or services by Debtors from the

                                        8    Defendant, which are evidenced by one or more contracts, purchase orders, invoices, communications

                                        9    and other documents (collectively, the “Agreements”). Upon further information and belief, the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10
                                             Agreements concerned and related to the goods and/or services provided by Defendant to the Debtors.
                                        11
         DENTONS US LLP




                                             St. Francis Medical Center’s payments to the Defendant pursuant to the Agreements during the
            (213) 623-9300




                                        12
                                             Preference Period are set forth on the Statement of Account, which is attached hereto and incorporated
                                        13
                                             by reference as Exhibit A. St. Vincent Medical Center’s payments to the Defendant pursuant to the
                                        14

                                        15   Agreements during the Preference Period are set forth on the Statement of Account, which is attached

                                        16   hereto and incorporated by reference as Exhibit B. Seton Medical Center’s payments to the Defendant
                                        17   pursuant to the Agreements during the Preference Period are set forth on the Statement of Account,
                                        18
                                             which is attached hereto and incorporated by reference as Exhibit C. Saint Louise Regional Hospital’s
                                        19
                                             payments to the Defendant pursuant to the Agreements during the Preference Period are set forth on the
                                        20
                                             Statement of Account, which is attached hereto and incorporated by reference as Exhibit D.
                                        21

                                        22           18.     Plaintiffs are seeking to avoid all of the transfers of an interest of Debtors’ property made

                                        23   by Debtors to Defendant within the Preference Period.

                                        24           19.     St. Francis Medical Center made transfer(s) of an interest of St. Francis Medical Center’s
                                        25   property to or for the benefit of Defendant during the Preference Period through payments aggregating
                                        26
                                             not less than the amount set forth on Exhibit A hereto (the “St. Francis Medical Center Transfer(s)”).
                                        27

                                        28

                                                                                                  -5-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                     Desc
                                                                            Main Document    Page 6 of 15



                                        1    The details of each St. Francis Medical Center Transfer are set forth on Exhibit A attached hereto and
                                        2    incorporated by reference.
                                        3
                                                     20.     St. Vincent Medical Center made transfer(s) of an interest of St. Vincent Medical
                                        4
                                             Center’s property to or for the benefit of Defendant during the Preference Period through payments
                                        5
                                             aggregating not less than the amount set forth on Exhibit B hereto (the “St. Vincent Medical Center
                                        6

                                        7    Transfer(s)”). The details of each St. Vincent Medical Center Transfer are set forth on Exhibit B attached

                                        8    hereto and incorporated by reference.

                                        9            21.     Seton Medical Center made transfer(s) of an interest of Seton Medical Center’s property
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10
                                             to or for the benefit of Defendant during the Preference Period through payments aggregating not less
                                        11
         DENTONS US LLP




                                             than the amount set forth on Exhibit C hereto (the “Seton Medical Center Transfer(s)”). The details of
            (213) 623-9300




                                        12
                                             each Seton Medical Center Transfer are set forth on Exhibit C attached hereto and incorporated by
                                        13
                                             reference.
                                        14

                                        15           22.     Saint Louise Regional Hospital made transfer(s) of an interest of Saint Louise Regional

                                        16   Hospital’s property to or for the benefit of Defendant during the Preference Period through payments
                                        17   aggregating not less than the amount set forth on Exhibit D hereto (the “Saint Louise Regional Hospital
                                        18
                                             Transfer(s)”).4 The details of each Saint Louise Regional Hospital Transfer are set forth on Exhibit D
                                        19
                                             attached hereto and incorporated by reference.
                                        20
                                                     23.     Plaintiffs, through counsel, sent a demand (the “Demand”) to Defendant, seeking a return
                                        21

                                        22   of the Transfer(s). The Demand indicated the potential statutory defenses available to Defendant

                                        23   pursuant to § 547(c), and requested that if Defendant had evidence to support any affirmative defenses,

                                        24   it provide this evidence so Plaintiffs could review the same. Plaintiffs also performed their own due
                                        25   diligence evaluation of the reasonably knowable affirmative defenses available to Defendant.
                                        26

                                        27
                                             4Collectively, the St. Francis Medical Center Transfers, the St. Vincent Medical Center Transfers, the Seton
                                        28   Medical Center Transfers, and the Saint Louise Regional Hospital Transfers will be referred to as the “Transfers.”

                                                                                                    -6-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER         Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                 Desc
                                                                           Main Document    Page 7 of 15



                                        1            24.     Based upon Plaintiffs’ review of the information, if any, provided by Defendant prior to
                                        2    filing this Complaint, and after performing their own due diligence evaluation of the reasonably
                                        3
                                             knowable affirmative defenses to avoidance of the Transfer(s), Plaintiffs have determined that they may
                                        4
                                             avoid some or all of the Transfers even after taking into account Defendant’s alleged affirmative
                                        5
                                             defenses.
                                        6

                                        7            25.     During the course of this proceeding, Plaintiffs may learn (through discovery or

                                        8    otherwise) of additional transfers made to Defendant during the Preference Period. It is Plaintiffs’

                                        9    intention to avoid and recover all preferential transfers of property made by the Debtors to or for the
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10
                                             benefit of Defendant or any other transferee. Plaintiffs reserve their right to amend this original
                                        11
         DENTONS US LLP




                                             Complaint to include: (i) further information regarding the Transfer(s), (ii) additional transfers, (iii)
            (213) 623-9300




                                        12
                                             modifications of and/or revision to Defendant’s name, (iv) additional defendants, and/or (v) additional
                                        13
                                             causes of action, if applicable (collectively, the “Amendments”), that may become known to Plaintiffs
                                        14

                                        15   at any time during this adversary proceeding, through formal discovery or otherwise, and for the

                                        16   Amendments to relate back to this original Complaint.
                                        17
                                                                                  FIRST CLAIM FOR RELIEF
                                        18
                                                     (Avoidance of Preference Period Transfers from St. Francis Medical Center – 11 U.S.C. §
                                        19
                                                                                                    547)
                                        20
                                                     26.     Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.
                                        21
                                                     27.     During the Preference Period, St. Francis Medical Center made the St. Francis Medical
                                        22
                                             Center Transfers to or for the benefit of Defendant in an aggregate amount not less than the amount set
                                        23
                                             forth on Exhibit A hereto.
                                        24
                                                     28.     Each St. Francis Medical Center Transfer was made from the Disbursement Accounts
                                        25
                                             described supra, and constituted transfers of an interest in property of St. Francis Medical Center.
                                        26
                                                     29.     Defendant was a creditor of St. Francis Medical Center at the time of each St. Francis
                                        27
                                             Medical Center Transfer by virtue of supplying goods and/or services identified in this Complaint and
                                        28

                                                                                                 -7-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER         Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43              Desc
                                                                           Main Document    Page 8 of 15



                                        1    in the Agreements to St. Francis Medical Center, as more fully set forth on Exhibit A hereto, for which

                                        2    St. Francis Medical Center was obligated to pay following delivery in accordance with the Agreements.

                                        3    See Exhibit A.

                                        4            30.      Each St. Francis Medical Center Transfer was to or for the benefit of a creditor within

                                        5    the meaning of § 547(b)(1) because each St. Francis Medical Center Transfer either reduced or fully

                                        6    satisfied a debt or debts then owed by St. Francis Medical Center to Defendant. See Exhibit A.

                                        7            31.      Each St. Francis Medical Center Transfer was made for, or on account of, an antecedent

                                        8    debt or debts owed by St. Francis Medical Center to Defendant before such St. Francis Medical Center

                                        9    Transfers were made, as asserted by Defendant and memorialized in the Agreements, each of which
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10   constituted a “debt” or “claim” (as those terms are defined in the Bankruptcy Code) of Defendant prior

                                        11   to being paid by St. Francis Medical Center. See Exhibit A.
         DENTONS US LLP

            (213) 623-9300




                                        12           32.      Each St. Francis Medical Center Transfer was made while St. Francis Medical Center

                                        13   was insolvent. St. Francis Medical Center is entitled to the presumption of insolvency for each St.

                                        14   Francis Medical Center Transfer made during the Preference Period pursuant to § 547(f).

                                        15           33.      Each St. Francis Medical Center Transfer was made during the Preference Period, as set

                                        16   forth on Exhibit A.

                                        17           34.      As a result of each St. Francis Medical Center Transfer, Defendant received more than

                                        18   Defendant would have received if: (i) St. Francis Medical Center’s case was under chapter 7 of the

                                        19   Bankruptcy Code; (ii) the St. Francis Medical Center Transfers had not been made; and (iii) Defendant

                                        20   received payments of its debts under the provisions of the Bankruptcy Code. As evidenced by St. Francis

                                        21   Medical Center’s schedules filed in the underlying bankruptcy case as well as the proofs of claim that

                                        22   have been received to date, St. Francis Medical Center’s liabilities exceed its assets to the point that

                                        23   unsecured creditors will not receive a full payout of their claims from St. Francis Medical Center’s

                                        24   bankruptcy estate.

                                        25           35.      In accordance with the foregoing, each St. Francis Medical Center Transfer is avoidable

                                        26   pursuant to § 547(b).

                                        27

                                        28

                                                                                                 -8-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER          Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                 Desc
                                                                            Main Document    Page 9 of 15



                                        1                                        SECOND CLAIM FOR RELIEF

                                        2             (Avoidance of Preference Period Transfers from St. Vincent Medical Center – 11 U.S.C.

                                        3                                                           § 547)

                                        4            36.      Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

                                        5            37.      During the Preference Period, St. Vincent Medical Center made the St. Vincent Medical

                                        6    Center Transfers to or for the benefit of Defendant in an aggregate amount not less than the amount set

                                        7    forth on Exhibit B hereto.

                                        8            38.      Each St. Vincent Medical Center Transfer was made from the Disbursement Accounts

                                        9    described supra, and constituted transfers of an interest in property of St. Vincent Medical Center.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10           39.      Defendant was a creditor of St. Vincent Medical Center at the time of each St. Vincent

                                        11   Medical Center Transfer by virtue of supplying goods and/or services identified in this Complaint and
         DENTONS US LLP

            (213) 623-9300




                                        12   in the Agreements to St. Vincent Medical Center, as more fully set forth on Exhibit B hereto, for which

                                        13   St. Vincent Medical Center was obligated to pay following delivery in accordance with the Agreements.

                                        14   See Exhibit B.

                                        15           40.      Each St. Vincent Medical Center Transfer was to or for the benefit of a creditor within

                                        16   the meaning of § 547(b)(1) because each St. Vincent Medical Center Transfer either reduced or fully

                                        17   satisfied a debt or debts then owed by St. Vincent Medical Center to Defendant. See Exhibit B.

                                        18           41.      Each St. Vincent Medical Center Transfer was made for, or on account of, an antecedent

                                        19   debt or debts owed by St. Vincent Medical Center to Defendant before such St. Vincent Medical Center

                                        20   Transfers were made, as asserted by Defendant and memorialized in the Agreements, each of which

                                        21   constituted a “debt” or “claim” (as those terms are defined in the Bankruptcy Code) of Defendant prior

                                        22   to being paid by St. Vincent Medical Center. See Exhibit B.

                                        23           42.      Each St. Vincent Medical Center Transfer was made while St. Vincent Medical Center

                                        24   was insolvent. St. Vincent Medical Center is entitled to the presumption of insolvency for each St.

                                        25   Vincent Medical Center Transfer made during the Preference Period pursuant to § 547(f).

                                        26           43.      Each St. Vincent Medical Center Transfer was made during the Preference Period, as set

                                        27   forth on Exhibit B.

                                        28

                                                                                                  -9-
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER         Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                 Desc
                                                                           Main Document    Page 10 of 15



                                        1            44.     As a result of each St. Vincent Medical Center Transfer, Defendant received more than

                                        2    Defendant would have received if: (i) St. Vincent Medical Center’s case was under chapter 7 of the

                                        3    Bankruptcy Code; (ii) the St. Vincent Medical Center Transfers had not been made; and (iii) Defendant

                                        4    received payments of its debts under the provisions of the Bankruptcy Code. As evidenced by St.

                                        5    Vincent Medical Center’s schedules filed in the underlying bankruptcy case as well as the proofs of

                                        6    claim that have been received to date, St. Vincent Medical Center’s liabilities exceed its assets to the

                                        7    point that unsecured creditors will not receive a full payout of their claims from St. Vincent Medical

                                        8    Center’s bankruptcy estate.

                                        9            45.     In accordance with the foregoing, each St. Vincent Medical Center Transfer is avoidable
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10   pursuant to § 547(b).

                                        11                                       THIRD CLAIM FOR RELIEF
         DENTONS US LLP

            (213) 623-9300




                                        12           (Avoidance of Preference Period Transfers from Seton Medical Center – 11 U.S.C. § 547)

                                        13           46.     Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

                                        14           47.     During the Preference Period, Seton Medical Center made the Seton Medical Center

                                        15   Transfers to or for the benefit of Defendant in an aggregate amount not less than the amount set forth

                                        16   on Exhibit C hereto.

                                        17           48.     Each Seton Medical Center Transfer was made from the Disbursement Accounts

                                        18   described supra, and constituted transfers of an interest in property of Seton Medical Center.

                                        19           49.     Defendant was a creditor of Seton Medical Center at the time of each Seton Medical

                                        20   Center Transfer by virtue of supplying goods and/or services identified in this Complaint and in the

                                        21   Agreements to Seton Medical Center, as more fully set forth on Exhibit C hereto, for which Seton

                                        22   Medical Center was obligated to pay following delivery in accordance with the Agreements. See Exhibit

                                        23   C.

                                        24           50.     Each Seton Medical Center Transfer was to or for the benefit of a creditor within the

                                        25   meaning of § 547(b)(1) because each Seton Medical Center Transfer either reduced or fully satisfied a

                                        26   debt or debts then owed by Seton Medical Center to Defendant. See Exhibit C.

                                        27           51.     Each Seton Medical Center Transfer was made for, or on account of, an antecedent debt

                                        28   or debts owed by Seton Medical Center to Defendant before such Seton Medical Center Transfers were

                                                                                                 - 10 -
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER        Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                  Desc
                                                                          Main Document    Page 11 of 15



                                        1    made, as asserted by Defendant and memorialized in the Agreements, each of which constituted a “debt”

                                        2    or “claim” (as those terms are defined in the Bankruptcy Code) of Defendant prior to being paid by

                                        3    Seton Medical Center. See Exhibit C.

                                        4            52.     Each Seton Medical Center Transfer was made while Seton Medical Center was

                                        5    insolvent. Seton Medical Center is entitled to the presumption of insolvency for each Seton Medical

                                        6    Center Transfer made during the Preference Period pursuant to § 547(f).

                                        7            53.     Each Seton Medical Center Transfer was made during the Preference Period, as set forth

                                        8    on Exhibit C.

                                        9            54.     As a result of each Seton Medical Center Transfer, Defendant received more than
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10   Defendant would have received if: (i) Seton Medical Center’s case was under chapter 7 of the

                                        11   Bankruptcy Code; (ii) the Seton Medical Center Transfers had not been made; and (iii) Defendant
         DENTONS US LLP

            (213) 623-9300




                                        12   received payments of its debts under the provisions of the Bankruptcy Code. As evidenced by Seton

                                        13   Medical Center’s schedules filed in the underlying bankruptcy case as well as the proofs of claim that

                                        14   have been received to date, Seton Medical Center’s liabilities exceed its assets to the point that

                                        15   unsecured creditors will not receive a full payout of their claims from Seton Medical Center’s

                                        16   bankruptcy estate.

                                        17           55.     In accordance with the foregoing, each Seton Medical Center Transfer is avoidable

                                        18   pursuant to § 547(b).

                                        19                                      FOURTH CLAIM FOR RELIEF

                                        20               (Avoidance of Preference Period Transfers from Saint Louise Regional Hospital – 11

                                        21                                                     U.S.C. § 547)

                                        22           56.     Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

                                        23           57.     During the Preference Period Saint Louise Regional Hospital made the Saint Louise

                                        24   Regional Hospital Transfers to or for the benefit of Defendant in an aggregate amount not less than the

                                        25   amount set forth on Exhibit D hereto.

                                        26           58.     Each Saint Louise Regional Hospital Transfer was made from the Disbursement

                                        27   Accounts described supra, and constituted transfers of an interest in property of Saint Louise Regional

                                        28   Hospital.

                                                                                                 - 11 -
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER        Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43              Desc
                                                                          Main Document    Page 12 of 15



                                        1            59.     Defendant was a creditor of Saint Louise Regional Hospital at the time of each Saint

                                        2    Louise Regional Hospital Transfer by virtue of supplying goods and/or services identified in this

                                        3    Complaint and in the Agreements to Saint Louise Regional Hospital, as more fully set forth on Exhibit

                                        4    D hereto, for which Saint Louise Regional Hospital was obligated to pay following delivery in

                                        5    accordance with the Agreements. See Exhibit D.

                                        6            60.     Each Saint Louise Regional Hospital Transfer was to or for the benefit of a creditor

                                        7    within the meaning of § 547(b)(1) because each Saint Louise Regional Hospital Transfer either reduced

                                        8    or fully satisfied a debt or debts then owed by Saint Louise Regional Hospital to Defendant. See Exhibit

                                        9    D.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10           61.     Each Saint Louise Regional Hospital Transfer was made for, or on account of, an

                                        11   antecedent debt or debts owed by Saint Louise Regional Hospital to Defendant before such Saint Louise
         DENTONS US LLP

            (213) 623-9300




                                        12   Regional Hospital Transfers were made, as asserted by Defendant and memorialized in the Agreements,

                                        13   each of which constituted a “debt” or “claim” (as those terms are defined in the Bankruptcy Code) of

                                        14   Defendant prior to being paid by Saint Louise Regional Hospital. See Exhibit D.

                                        15           62.     Each Saint Louise Regional Hospital Transfer was made while Saint Louise Regional

                                        16   Hospital was insolvent. Saint Louise Regional Hospital is entitled to the presumption of insolvency for

                                        17   each Saint Louise Regional Hospital Transfer made during the Preference Period pursuant to § 547(f).

                                        18           63.     Each Saint Louise Regional Hospital Transfer was made during the Preference Period,

                                        19   as set forth on Exhibit D.

                                        20           64.     As a result of each Saint Louise Regional Hospital Transfer, Defendant received more

                                        21   than Defendant would have received if: (i) Saint Louise Regional Hospital’s case was under chapter 7

                                        22   of the Bankruptcy Code; (ii) the Saint Louise Regional Hospital Transfers had not been made; and (iii)

                                        23   Defendant received payments of its debts under the provisions of the Bankruptcy Code. As evidenced

                                        24   by Saint Louise Regional Hospital’s schedules filed in the underlying bankruptcy case as well as the

                                        25   proofs of claim that have been received to date, Saint Louise Regional Hospital’s liabilities exceed its

                                        26   assets to the point that unsecured creditors will not receive a full payout of their claims from Saint

                                        27   Louise Regional Hospital’s bankruptcy estate.

                                        28

                                                                                               - 12 -
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER         Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                 Desc
                                                                           Main Document    Page 13 of 15



                                        1            65.     In accordance with the foregoing, each Saint Louise Regional Hospital Transfer is

                                        2    avoidable pursuant to § 547(b).
                                                                                 FIFTH CLAIM FOR RELIEF
                                        3

                                        4                      (Avoidance of Unauthorized Post-Petition Transfers – 11 U.S.C. § 549)

                                        5            66.     Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.

                                        6            67.     To the extent any of the Transfer(s) identified on Exhibits A through D cleared the
                                        7
                                             Disbursement Account(s) after the Petition Date and were not authorized by the Court or the Bankruptcy
                                        8
                                             Code (the “Post-Petition Transfers”), Plaintiffs plead that such Post-Petition Transfers are avoidable
                                        9
                                             pursuant to § 549.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10
                                                                                 SIXTH CLAIM FOR RELIEF
                                        11
         DENTONS US LLP

            (213) 623-9300




                                        12                           (Recovery of Preferential Transfers – 11 U.S.C. § 550)

                                        13           68.     Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.
                                        14           69.     Plaintiffs are entitled to avoid the Transfer(s) pursuant to § 547(b) and/or any Post-
                                        15
                                             Petition Transfers pursuant to § 549 (collectively, the “Avoidable Transfers”).
                                        16
                                                     70.     Defendant was the initial transferee of the Avoidable Transfers or the immediate or
                                        17
                                             mediate transferee of such initial transferee or the person for whose benefit the Avoidable Transfers
                                        18

                                        19   were made.

                                        20           71.     Pursuant to § 550(a), Plaintiffs are entitled to recover the Avoidable Transfers from

                                        21   Defendant, plus interest thereon to the date of payment and the costs of this action.
                                        22                                     SEVENTH CLAIM FOR RELIEF
                                        23
                                                                    (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))
                                        24
                                                     72.     Plaintiffs incorporate all preceding paragraphs as if fully re-alleged herein.
                                        25
                                                     73.     Defendant is a transferee of transfers avoidable under §§ 547 and/or 549, which property
                                        26

                                        27   is recoverable under § 550.

                                        28

                                                                                                 - 13 -
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER         Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43                Desc
                                                                           Main Document    Page 14 of 15



                                        1            74.      Defendant has not paid the amount of the Avoidable Transfers, or turned over such
                                        2    property, for which Defendant is liable under § 550.
                                        3
                                                     75.      Pursuant to § 502(d), any and all Claims of Defendant and/or its assignee, against the
                                        4
                                             Debtors’ estate must be disallowed until such time as Defendant pays to the Debtors an amount equal
                                        5
                                             to the aggregate amount of the Avoidable Transfers, plus interest thereon and costs.
                                        6

                                        7            76.      Pursuant to § 502(j), any and all Claims of Defendant, and/or its assignee, against the

                                        8    Debtors’ estate previously allowed by the Debtors, must be reconsidered and disallowed until such time

                                        9    as Defendant pays to the Debtors an amount equal to the aggregate amount of the Avoidable Transfers.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10
                                                                                             PRAYER
                                        11
         DENTONS US LLP




                                                          WHEREFORE, Plaintiffs pray for entry of judgment against Defendant as follows:
            (213) 623-9300




                                        12
                                                     1.       On the First, Second, Third, Fourth, Fifth, and Sixth Claims for Relief, judgment in favor
                                        13
                                             of Plaintiffs and against Defendant, avoiding all of the Avoidable Transfers and directing Defendant to
                                        14

                                        15   return to Plaintiffs the amount of the Avoidable Transfers, pursuant to §§ 547(b), 549, and 550(a), plus

                                        16   interest from the date of demand at the maximum legal rate and to the fullest extent allowed by
                                        17   applicable law, together with the costs and expenses of this action including, without limitation,
                                        18
                                             attorneys’ fees;
                                        19
                                                     2.       On Plaintiffs’ Seventh Claim for Relief, judgment in favor of Plaintiffs and against
                                        20
                                             Defendant disallowing any claims held or filed by Defendant against Plaintiffs until Defendant returns
                                        21

                                        22   the Avoidable Transfers to Plaintiffs pursuant to § 502(d) and (j); and

                                        23           3.       For such other and further relief as the Court deems just and proper.

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                                 - 14 -
                                             115232055\V-1
                                             Case 2:20-ap-01583-ER    Doc 1 Filed 08/28/20 Entered 08/28/20 14:12:43         Desc
                                                                      Main Document    Page 15 of 15



                                        1    DATED: August 28, 2020
                                                                                  DENTONS US LLP
                                        2                                         Samuel R. Maizel
                                        3                                         Tania M. Moyron
                                                                                  Nicholas A. Koffroth
                                        4
                                                                                  and
                                        5
                                                                                  ASK LLP
                                        6                                         Joseph L. Steinfeld, Jr.
                                        7                                         Brigette McGrath

                                        8                                         By:            /s/ Tania M. Moyron
                                                                                                 TANIA M. MOYRON
                                        9
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                                                        Attorneys for the Chapter 11 Debtors and
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10
                                                                                        Debtors In Possession
                                        11
         DENTONS US LLP

            (213) 623-9300




                                        12

                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                        - 15 -
                                             115232055\V-1
